DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a collection unit” “a detection unit” “a determination unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program per se or often referred to as “software per se”. The claimed “A program for detecting snoring…” is directed to a product that does not have a physical or tangible form. Although the program is combined with a computer which is hardware and being stored in a medium, the claim is directed to the program which does not have any structural form.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguma (US PG Pub 20090094750).

As per claim 1, Oguma discloses:
A method for detecting snoring, the method comprising: 	charging or discharging a capacitor using a sound collected from a sleeper (Oguma; p. 0030-0031 - The sound signal amplified by the amplifier 24 is charged by a capacitor charge/discharge circuit 25); 	detecting, by a computer, a variance in capacitance of the capacitor (Oguma; p. 0031-0032 - The capacitor charge/discharge circuit 25 is charged, taking the magnitude or continuity of the sound signal into account… The value of a voltage charged by the capacitor charge/discharge circuit 25 is compared with a set value set in a comparator circuit 26); and 	determining, by the computer, whether the sleeper snores depending on the determined result (Oguma; p. 0037-0038 - With the above constitution, when the user sleeping with the head supported by the pillow 1 snores, the microphones 9 detect the snore. The electric signal of the snore detected by the microphones 9 is amplified by the amplifier 24 and charged by the capacitor charging/discharging circuit 25. The value of the charged voltage is compared with the set value of the comparator circuit 26. If the value of the charged voltage of the capacitor charging/discharging circuit 25 is greater than the set value of the comparator circuit 26, the comparator circuit 26 outputs a pulse signal to the gate circuit 27, so that the first timer 28 is operated for one second. As a result, the vibrator 11 is driven for one second and gives vibrations to the head of the user supported on the pillow 1. Thus, the snore of the user is stopped by the stimulation of the vibrations).

As per claim 2, Oguma discloses:
	The method of claim 1, further comprising: receiving, by the computer, information about breathing of the sleeper, the information being collected from the sleeper; and analyzing, by the computer, a breathing pattern of the sleeper using the information about the breathing, wherein the determining includes: determining, by the computer, that the sleeper is snoring, when the result of detecting the variance in the capacitance and the result of analyzing the breathing pattern are determined as snoring (Oguma; p. 0037-0038 - With the above constitution, when the user sleeping with the head supported by the pillow 1 snores, the microphones 9 detect the snore. The electric signal of the snore detected by the microphones 9 is amplified by the amplifier 24 and charged by the capacitor charging/discharging circuit 25. The value of the charged voltage is compared with the set value of the comparator circuit 26. If the value of the charged voltage of the capacitor charging/discharging circuit 25 is greater than the set value of the comparator circuit 26, the comparator circuit 26 outputs a pulse signal to the gate circuit 27, so that the first timer 28 is operated for one second. As a result, the vibrator 11 is driven for one second and gives vibrations to the head of the user supported on the pillow 1. Thus, the snore of the user is stopped by the stimulation of the vibrations).
	As per claim 3, Oguma discloses:
	The method of claim 1, wherein the detecting includes: calculating an increment in capacitance per unit time; and determining whether the increment is indicated as being greater than or equal to a first reference value at a predetermined period (Oguma; p. 0031-0032 - The capacitor charge/discharge circuit 25 is charged, taking the magnitude or continuity of the sound signal into account… The value of a voltage charged by the capacitor charge/discharge circuit 25 is compared with a set value set in a comparator circuit 26).

As per claim 4, Oguma discloses:
The method of claim 1, wherein the detecting includes: calculating an increment in the capacitance per unit time; calculating a second reference value using increments in the capacitance during a predetermined time; and determining whether the increment is indicated as being greater than or equal to the second reference value at a predetermined period (Oguma; p. 0049 - The pulse signal P output from the comparator circuit 26 is input to a snore determining portion 44. When the snore determining portion 44 receives pulse signals P from the comparator circuit 26 a plurality of times in a predetermined time, for example, three times in 30 seconds (increment), it determines that the sound detected by the microphones 9 is a snore and outputs a snore signal S2 to the drive signal generating portion 43. In other words, when the sound detected by the microphones 9 has periodicity, the snore determining portion 44 determines that the sound is a snore).

	As per claim 5, Oguma discloses:
	The method of claim 4, wherein the second reference device is calculated by multiplying a value obtained by dividing the sum of the increments during the predetermined time by an increased number of times by a constant (Oguma; p. 0049 - The pulse signal P output from the comparator circuit 26 is input to a snore determining portion 44. When the snore determining portion 44 receives pulse signals P from the comparator circuit 26 a plurality of times in a predetermined time, for example, three times in 30 seconds (increment), it determines that the sound detected by the microphones 9 is a snore and outputs a snore signal S2 to the drive signal generating portion 43. In other words, when the sound detected by the microphones 9 has periodicity, the snore determining portion 44 determines that the sound is a snore).

As per claim 6, Oguma discloses:
	The method of claim 3, wherein the detecting includes: calculating the increment in capacitance per unit time; and calculating the increment as "0", when the increment is less than or equal to "4 " (Oguma; p. 0060 - As described above, according to the second embodiment, when the user periodically snores, the snore determining portion 44 detects that fact. Therefore, if the user snores only once, the vibrator 11 is not driven).

As per claim 7, Oguma discloses:
The method of claim 4, wherein the detecting includes: calculating the increment in capacitance per unit time; and calculating the increment as "0", when the increment is less than or equal to 40" (Oguma; p. 0060 - As described above, according to the second embodiment, when the user periodically snores, the snore determining portion 44 detects that fact. Therefore, if the user snores only once, the vibrator 11 is not driven).

As per claim 12, Oguma discloses:
A system for detecting snoring, the system comprising: 
a collection unit configured to collect a sound (Oguma; p. 0030 - A sound detected by the microphones 9 is output to an amplifier 24 and a recorder 21); 
a capacitor configured to be charged or discharged by the sound collected by the collection unit (Oguma; p. 0030-0031 - The sound signal amplified by the amplifier 24 is charged by a capacitor charge/discharge circuit 25); 
a detection unit configured to detect a variance in capacitance of the capacitor (Oguma; p. 0031-0032 - The capacitor charge/discharge circuit 25 is charged, taking the magnitude or continuity of the sound signal into account… The value of a voltage charged by the capacitor charge/discharge circuit 25 is compared with a set value set in a comparator circuit 26); and 
a determination unit configured to determine whether a sleeper snores as a result of the detection of the detection unit (Oguma; p. 0037-0038 - With the above constitution, when the user sleeping with the head supported by the pillow 1 snores, the microphones 9 detect the snore. The electric signal of the snore detected by the microphones 9 is amplified by the amplifier 24 and charged by the capacitor charging/discharging circuit 25. The value of the charged voltage is compared with the set value of the comparator circuit 26. If the value of the charged voltage of the capacitor charging/discharging circuit 25 is greater than the set value of the comparator circuit 26, the comparator circuit 26 outputs a pulse signal to the gate circuit 27, so that the first timer 28 is operated for one second. As a result, the vibrator 11 is driven for one second and gives vibrations to the head of the user supported on the pillow 1. Thus, the snore of the user is stopped by the stimulation of the vibrations).

As per claim 13, Oguma discloses a system that is similar to claim 2. Therefore, it is rejected similarly. 

As per claim 14, Oguma discloses a system that is similar to claims 3 and 4 in combination. Therefore, it is rejected similarly.

As per claim 15, Oguma discloses:	A program for detecting snoring, the program being combined with a computer which is hardware and being stored in a medium to execute the method of claim 1 (See rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oguma in view of Hariri (US PG Pub 20160270948).

	As per claim 8, Oguma discloses:
	The method of claim 1, upon which claim 8 depends.
	Oguma, however, fails to disclose increasing the volume of air in two air pockets of a pillow, when it is determined that the sleeper is snoring; and decreasing the volume of air in the two air pockets of the pillow, when it is determined that the snoring of the sleeper is ended (Oguma; p. 0049 - The pulse signal P output from the comparator circuit 26 is input to a snore determining portion 44. When the snore determining portion 44 receives pulse signals P from the comparator circuit 26 a plurality of times in a predetermined time, for example, three times in 30 seconds (increment), it determines that the sound detected by the microphones 9 is a snore and outputs a snore signal S2 to the drive signal generating portion 43. In other words, when the sound detected by the microphones 9 has periodicity, the snore determining portion 44 determines that the sound is a snore).	Hariri does teach increasing the volume of air in two air pockets of a pillow, when it is determined that the sleeper is snoring; and decreasing the volume of air in the two air pockets of the pillow, when it is determined that the snoring of the sleeper is ended (Hariri; p. 0158-0159 - controller 130 may be configured to actuate the air inflator 140 on or off periodically to provide an inflation cycle. The inflation cycle may have an inflating time and a deflating time, the inflation cycle being initiated once the snoring sound or other trigger event detected. The inflating time may be the time to inflate the bladder assembly 110 and the deflating time may be the time to deflate the bladder assembly 110. The inflating time may be different from the deflating time, or may be the same depending on how long it takes to inflate the bladder assembly 110 and deflate the bladder assembly 110; also see Fig. 23 & p. 0203 – two inflatable bladders 960).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Oguma to include increasing the volume of air in two air pockets of a pillow, when it is determined that the sleeper is snoring; and decreasing the volume of air in the two air pockets of the pillow, when it is determined that the snoring of the sleeper is ended, as taught by Hariri, in order to move the snorer's head when sleeping for disrupting and preventing snoring (Hariri; p. 0002).

As per claim 9, Oguma in view of Hariri disclose: 	The method of claim 8, wherein the detecting includes: calculating an increment in the capacitance per unit time; and detecting whether the increment is indicated as being greater than or equal to a third reference value at a predetermined period.
And further, Hariri does teach wherein the increasing of the volume of air includes: increasing the volume of air in any one of the two air pockets and decreasing the volume of air in the other of the two air pockets (Hariri; p. 0203 - Two separate inflatable bladders 516a, 516b each connected to an independent source of air pressure via conduit 518a, 518b respectively. Bladder assembly 960 may include two bladder assembly pieces, for example, a top bladder assembly piece and a bottom assembly piece. Each bladder assembly piece may folded in one direction, such as through a one-direction hinge as shown. As bladders 516a, 516b are inflated, top bladder assembly piece may be moved upwards relative to the bladder bottom assembly piece, thereby raising a user's head).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Oguma to include increasing the volume of air in any one of the two air pockets and decreasing the volume of air in the other of the two air pockets, as taught by Hariri, in order to move the snorer's head when sleeping for disrupting and preventing snoring (Hariri; p. 0002).

	As per claim 10, Oguma in view of Hariri disclose:	The method of claim 9, upon which claim 10 depends.	And further, Hariri discloses wherein the increasing of the volume of air includes: alternately increasing or decreasing the volume of air in the two air pockets at a predetermined time interval (Hariri; p. 0158-0159 - controller 130 may be configured to actuate the air inflator 140 on or off periodically to provide an inflation cycle. The inflation cycle may have an inflating time and a deflating time, the inflation cycle being initiated once the snoring sound or other trigger event detected. The inflating time may be the time to inflate the bladder assembly 110 and the deflating time may be the time to deflate the bladder assembly 110. The inflating time may be different from the deflating time, or may be the same depending on how long it takes to inflate the bladder assembly 110 and deflate the bladder assembly 110; also see Fig. 23 & p. 0203 – two inflatable bladders 960).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Oguma to include alternately increasing or decreasing the volume of air in the two air pockets at a predetermined time interval, as taught by Hariri, in order to move the snorer's head when sleeping for disrupting and preventing snoring (Hariri; p. 0002).

	As per claim 11, Oguma discloses:
	The method of claim 1, upon which claim 11 depends.	Oguma, however, fails to disclose transmitting a time when the sleeper starts to snore and a time when the sleeper finishes snoring to a terminal of the sleeper.	Hariri does teach transmitting a time when the sleeper starts to snore and a time when the sleeper finishes snoring to a terminal of the sleeper (Hariri; p. 0171 - controller 130 may be configured to record and store user snoring patterns. The user snoring patterns may provide a digital snore signature for the user. The digital snore signature may be unique to the user in order to recognize sound waves emanating from the user and filter out sound waves from other sources. The signature may include frequency range, loudness, or patterns of snoring. Controller 130 may be further configured to transmit the stored user information to other devices such as mobile phones, computers, or laptops over wired or wireless communication).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Oguma to include transmitting a time when the sleeper starts to snore and a time when the sleeper finishes snoring to a terminal of the sleeper, as taught by Hariri, in order to move the snorer's head when sleeping for disrupting and preventing snoring (Hariri; p. 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:	Kent (US PG Pub 20170135629) discloses a device that can include a number of contacts to provide a first signal indicative of one or more states of the patient's upper airway, and can include a control circuit configured to determine a level of sleep or a level of consciousness in the patient based, at least in part, on the first signal (Kent; Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658             

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658